The learning on the subject of the difference between guaranties and indemnities has not been overlooked on this or the former appeal. The contract certainly guaranteed the collectibility of the note. 1 Brandt, Suretyship and Guaranty, § 111; Stearns' Law of Suretyship, p. 74; McMurray v. Noyes,72 N.Y. 524, 28 Am. Rep. 180. "Guaranty is distinguished from warranty, although they have many corresponding features. They are both collateral contracts" (20 Cyc. 1403), if that has anything to do with the case. I concur in the reversal, but dissent from the prevailing interpretation of the contract and from the rulings on the two classes of pleas represented by plea 17 and plea 7a.